259 F.3d 740 (D.C. Cir. 2001)
Global Crossing Telecommunications, Inc., Petitionerv.Federal Communications Commission and United States of America, RespondentsBell Atlantic-Delaware, Inc., et al., Intervenors
No. 00-1204
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued March 15, 2001Decided August 21, 2001

On Petition for Review of an Order of the Federal Communications Commission
Michael J. Shortley, III argued the cause for petitioner. With him on the briefs were Danny E. Adams and Steven A.  Augustino.
Rodger D. Citron, Counsel, Federal Communications Commission, argued the cause for respondent.  On the brief were  Christopher J. Wright, General Counsel, John E. Ingle, Deputy Associate General Counsel, Laurel R. Bergold, Counsel,  A. Douglas Melamed, Acting Assistant Attorney General,  U.S. Department of Justice, and Catherine G. O'Sullivan and  Andrea Limmer, Attorneys.
Michael E. Glover, Edward Shakin, Gilbert E. Geldon and  John M. Goodman were on the brief for intervenors Verizon  Telephone Companies.
Before:  Sentelle, Tatel, and Garland, Circuit Judges.
Opinion for the Court filed by Circuit Judge Garland.
Garland, Circuit Judge:


1
Global Crossing Telecommunications, Inc. petitions for review of an order of the Federal  Communications Commission (FCC), requiring Global Crossing to pay Verizon Telephone Companies compensation for  payphone calls originating from Verizon payphones and routed over Global Crossing's network.1  Finding the FCC's  decision consistent with the statutory scheme and neither  arbitrary nor capricious, we deny the petition for review.


2
* In       276 of the Telecommunications Act of 1996,2 Congress  directed the FCC to: prescribe regulations that--


3
(A) establish a per call compensation plan to ensure that all payphone service providers are fairly compensated for each and every completed intrastate and interstate call using their payphone ...;  [and]


4
(B) discontinue ... all intrastate and interstate payphone subsidies from basic exchange and exchange access revenues, in favor of a compensation plan as specified in subparagraph (A).


5
47 U.S.C.       276(b)(1)(A), (B).3  Pursuant to Congress' direction, the FCC issued orders in 1996 that implemented the  provisions of       276, including paragraphs (A) and (B).  See  Report and Order, Implementation of the Pay Telephone  Reclassification and Compensation Provisions of the Telecommunications Act of 1996, 11 FCC Rcd 20,541 (1996); Order on Reconsideration, 11 FCC Rcd 21,233 (1996), aff'd in  part and remanded in part sub nom. Illinois Pub. Telecomm.  Ass'n, 117 F.3d 555 (D.C. Cir. 1997) (collectively, Payphone  Orders).


6
With respect to paragraph (A), the FCC required interexchange carriers (IXCs) that carry calls originating from payphones to compensate the payphone service provider (PSP).4 See 47 C.F.R.       64.1300(a) ("[E]very carrier to whom a  completed call from a payphone is routed shall compensate  the payphone service provider for the call at a rate agreed  upon by the parties by contract.");  Report and Order, Payphone Orders, 11 FCC Rcd at 20,566, p 48;  id. at 20,584, p 83. Previously, PSPs had received no revenue for originating  certain calls (such as subscriber 800 and other toll-free number calls) and were prohibited from blocking callers from  making some of those calls (such as access code calls).  See  Bell Atlantic-Delaware v. Frontier Communications Servs.,  Inc., 14 FCC Rcd 16,050, 16,053-54, p 5 (Com. Car. Bur. 1999)(hereinafter "Bureau Order").  The Commission concluded  that PSPs must be compensated for all such calls, and  determined that IXCs, as the primary beneficiaries of those  calls, should be responsible for providing that compensation. See id. at 16,054, p 5;  Report and Order, Payphone Orders,  11 FCC Rcd at 20,584, p 83.


7
To implement paragraph (B), the FCC ruled that in order  to receive compensation for completed calls originating from  its payphones, a PSP that is also a local exchange carrier  (LEC PSP), see supra note 4, "must be able to certify" that it  has complied with several requirements, including the institution of "effective intrastate tariffs reflecting the removal of  charges that recover the costs of payphones and any intrastate [payphone] subsidies."  Order on Reconsideration, Payphone Orders, 11 FCC Rcd at 21,293, p 131.  The FCC  delegated to its Common Carrier Bureau the authority to  make "any necessary determination as to whether a LEC has  complied with all requirements" for compensation.  Id. at  21,294, p 132.


8
Verizon is a LEC PSP that offers local exchange and  payphone services in the northeast and mid-Atlantic states. Global Crossing is an IXC that provides both interstate and  intrastate telephone toll service. Since October 1997, when  the per call compensation requirement became effective, Verizon has delivered calls from its payphones to Global Crossing.


9
In June 1997, in order to obtain compensation for calls  originating from Verizon's payphones and carried by Global  Crossing, Verizon presented Global Crossing with signed  letters attesting that it had complied with all of the conditions  for receiving compensation, including the elimination of intrastate subsidies.  Global Crossing replied that it would not pay  compensation until Verizon provided additional information,  specified by Global Crossing, establishing that Verizon had in  fact satisfied the compensation eligibility prerequisites--particularly the removal of those subsidies.  In June 1998,  representatives of Verizon and Global Crossing met with staff  of the Common Carrier Bureau, who advised that under the  FCC's rules and orders, "IXCs must compensate a LEC payphone service provider upon receipt of the LEC's certification of eligibility without further inquiry or requirements." Bureau Order, 14 FCC Rcd at 16,058, p 10.  Nonetheless,  Global Crossing continued to refuse to pay, and, on July 15,  1998, Verizon filed a formal complaint with the FCC pursuant  to 47 U.S.C.       208.5  The complaint alleged that Global  Crossing had violated 47 U.S.C.       276, as well as 47 C.F.R.        64.1300, by failing to compensate Verizon for more than  11,200,000 calls.  Complaint pp 33-35.


10
In September 1999, the Common Carrier Bureau held that  Verizon had adequately certified its compliance with the  prerequisites for receiving compensation and ordered Global  Crossing to pay Verizon for applicable past and future calls. Bureau Order, 14 FCC Rcd at 16,052, p 3.  The Bureau  determined that "[t]he term 'certification' ... does not mandate that a LEC payphone service provider prove to the IXC  payor that it has satisfied each compensation eligibility prerequisite," but rather requires that a LEC "attest[ ] authoritatively to an IXC payor that such LEC payphone service  provider has satisfied each prerequisite."  Id. (emphasis added).  The Bureau found that interpretation to be consistent  with prior Commission orders, and permissible under the  language of       276.  Id. at 16,063-65, pp 18-19, 22.  And it  held that if Global Crossing (or any other IXC) wished to  question "the veracity of a LEC's certification," it was obliged  to do so by filing its own complaint with the Commission, rather than by simply refusing to make payment.  Id. at  16,068, p 27.


11
The FCC affirmed the Bureau's decision in all respects. Order on Review, Bell Atlantic-Delaware v. Frontier Communications Servs., Inc., 15 FCC Rcd 7475, 7480, p 11 (2000)  (hereinafter "FCC Order").  The Commission also refused to  consider Global Crossing's "affirmative defense" that Verizon  "in fact, had not qualified for payphone compensation."  Id. at  7479, p 9.  The Commission held that this "so-called 'affirmative defense' " was "irrelevant to evaluating [Global Crossing's] obligation to pay upon receiving certification," and "was  not properly before the Bureau in the context of" a complaint  filed by a LEC PSP.  Id. "[T]he proper way for an IXC to  challenge a LEC's failure to remove unlawful subsidies," the  FCC declared, "is to initiate a Section 208 proceeding at the  Commission."  Id. at 7479-80, p 9.

II

12
Global Crossing contends that the FCC's determination,  that an IXC must pay a LEC PSP compensation merely upon  certification that the LEC has discontinued subsidizing its  payphone service, is neither consistent with       276 of the  Telecommunications Act nor the product of reasoned decisionmaking.  We consider these two arguments below.


13
* In addressing Global Crossing's statutory argument, we  apply the two-step framework of Chevron U.S.A. Inc. v.  Natural Resources Defense Council, Inc., 467 U.S. 837  (1984).6  We first ask "whether Congress has directly spoken  to the precise question at issue," in which case we "must give  effect to the unambiguously expressed intent of Congress." Id. at 842-43.  If, however, the "statute is silent or ambiguous with respect to the specific issue," we move to the second  step and defer to the agency's interpretation as long as it is  "based on a permissible construction of the statute," id. at  843, and is "reasonable in light of the Act's text, legislative  history, and purpose," Southern Cal. Edison Co. v. FERC,  116 F.3d 507, 511 (D.C. Cir. 1997).


14
Global Crossing asserts that permitting Verizon to receive  compensation merely upon its certification that it has discontinued subsidies is inconsistent with the express language of        276, which requires the Commission to promulgate regulations that "discontinue ... all intrastate and interstate payphone subsidies ... in favor of a compensation plan."  47  U.S.C.       276(b)(1)(B).  That language, Global Crossing argues, "ties the timing of the receipt of compensation to the  removal of the subsidies," rendering Verizon unqualified to  receive compensation until it first removes all of its subsidies. Reply Br. at 10.  By allowing Verizon to rely on certification  alone, petitioner continues, the FCC permitted the LEC PSP  to receive per call compensation without regard to whether it  had in fact discontinued its payphone subsidies.


15
The FCC does not disagree that       276 requires Verizon to  discontinue subsidies before it may receive compensation. Indeed, the Bureau's decision "emphasize[s] that a LEC's  certification letter does not substitute for the LEC's obligation to comply" with the requirements for compensation,  and that "LECs must satisfy the requirements ... to be  eligible to receive compensation."  Bureau Order, 14 FCC  Rcd at 16,068, p 28.  The Commission rightly notes, however,  that the statute is silent regarding the mechanism the FCC  should adopt to ensure that the statute's requirements are  carried out.  See id. at 16,065, p 22.  That being so, the only  question for us is whether, under Chevron step two, the  FCC's interpretation "is based on a reasonable construction  of the statutory term[s]."  Chevron, 467 U.S. at 840.  And we  see nothing unreasonable about the FCC's conclusion that the  statute permits it to adopt a certification regime.


16
Global Crossing contends that by relying upon certification--upon nothing more than the word of the LEC PSP-the FCC cannot ensure that subsidies have been discontinued  "in favor of" compensation, and hence cannot ensure compliance with that statutory requirement.  But the FCC does not  rely solely upon certification;  certification is merely the initial  step in the Commission's enforcement scheme.  If an IXC  believes that a LEC PSP's certification is false or otherwise  unsupported, the IXC may file a complaint under       208 of the  Communications Act and, if correct, will recover damages,  including its payments and interest thereon.  See 47 U.S.C.         206-09.  Moreover, if a LEC PSP is found to have certified falsely, it faces additional penalties, including fines and  forfeitures, in an enforcement action brought by the Commission.  See 47 U.S.C.        501-04.  Taken together, these procedural mechanisms appear reasonably calculated to accomplish  the congressional purpose.


17
Although the enforcement regime chosen by the Commission may not be the only one possible, we must uphold it as  long as it is a reasonable means of implementing the statutory requirements.  See New England Tel. & Tel. Co. v. FCC,  826 F.2d 1101, 1107-08 (D.C. Cir. 1987).  Certification is the  mechanism the FCC employs for a broad range of its other  statutory functions.7  There is nothing about the language or  purpose of       276 to indicate that certification is an inappropriate method of fulfilling the payphone requirements of the  Telecommunications Act as well.

B

18
In addition to its statutory argument, Global Crossing  advances two further arguments that are best characterized  as claims that the FCC's certification policy does not represent reasoned decisionmaking.  As to these claims, we apply  the deferential standard of the Administrative Procedure Act  (APA), and will uphold the Commission's policy judgments as  long as they are not "arbitrary, capricious, an abuse of  discretion, or otherwise not in accordance with law."  5  U.S.C.       706(2)(A).  To satisfy that standard, an agency must  "examine the relevant data and articulate a satisfactory explanation for its action including a 'rational connection between  the facts found and the choice made.' "  Motor Vehicle Mfrs.  Ass'n of United States, Inc. v. State Farm Mut. Auto. Ins.  Co., 463 U.S. 29, 43 (1983) (quoting Burlington Truck Lines,  Inc. v. United States, 371 U.S. 156, 168 (1962)).


19
In an argument that largely overlaps with its claims under  Chevron step two, Global Crossing asserts that the FCC  failed to articulate any reasoned basis for relying on a policy  of certification.  We are not persuaded.  As discussed in Part  II.A, the Commission reasonably concluded that certification  of compliance, coupled with provisions for complaint and  enforcement proceedings, will accomplish the statutory purpose of discontinuing payphone subsidies.  At the same time,  the FCC reasonably determined that requiring IXCs to pay  immediately upon certification for calls routed over their  networks will promote certainty in the achievement of Congress' other purpose:  " 'ensur[ing] that all payphone service  providers are fairly compensated for each and every ...  call.' "  Bureau Order, 14 FCC Rcd at 16,064, p 20 (quoting 47  U.S.C.       276(b)(1)(A)).  Global Crossing may be correct in  arguing that certainty of compensation can also be ensured  by permitting an IXC to decide whether a LEC PSP's proof  of compliance is sufficient, and then requiring the LEC to file  a complaint with the Commission if it is dissatisfied.  But Congress has delegated the authority to make the choice  between such alternatives to the FCC, and our only responsibility is to ensure that the choice the FCC has made is a  reasonable one.


20
Global Crossing also contends that, in requiring payment  upon mere certification, the FCC departed from its prior  orders and precedents without explanation.  It is true that  "an agency changing its course by rescinding a rule" or  departing from precedent "is obligated to supply a reasoned  analysis for the change."  State Farm, 463 U.S. at 42;  see  Greater Boston Television Corp. v. FCC, 444 F.2d 841, 852  (D.C. Cir. 1970).  But it is also true that we must defer to an  agency's reading of its own regulations unless that reading is  "plainly erroneous or inconsistent with the regulation[s],"  Auer v. Robbins, 519 U.S. 452, 461 (1997), and that we must  accord deference to an agency's reasonable interpretation of  its own precedents, see Cassell v. FCC, 154 F.3d 478, 483  (D.C. Cir. 1998).  We perceive no unexplained departure from  the agency's prior policies here.


21
To implement       276(b)(1)(B), the FCC issued an order  providing that a LEC PSP "must be able to certify" that it  has, inter alia, removed intrastate subsidies before it may  receive compensation for calls originating from its payphones. Order on Reconsideration, Payphone Orders, 11 FCC Rcd at  21,293, p 131.  The Commission's order did not specify the  requirements for such certification, but instead delegated to  the Common Carrier Bureau the authority to make "any  necessary determination as to whether a LEC has complied  with all requirements" for compensation.  Id. at 21,294, p 132. Global Crossing maintains that "to certify" means more than  merely to attest to compliance;  rather, it requires the LEC  PSP to provide the IXC with full proof that it has satisfied all  regulatory conditions.  The Bureau, however, interpreted the  phrase as requiring only attestation, and the FCC confirmed  that as the correct construction of the Commission's own  language.  FCC Order, 15 FCC Rcd at 7479, p 7.


22
The Bureau's interpretation of the Commission's order is a  reasonable one.  The Bureau relied upon "the ordinary meaning of the term 'to certify,' " defined by Black's Law Dictionary as "the formal assertion in writing of some fact," and by  Webster's as "to attest as being true."  Bureau Order, 14  FCC Rcd at 16,062, p 16 (citing Black's Law Dictionary 227  (6th ed. 1990);  Webster's Ninth New Collegiate Dictionary  223 (1989)).  It also noted that the Commission has used this  meaning of "certify" in other contexts.  Id. at 16,062-63, p  17  (citing 47 C.F.R.       1.734(c) (providing that the signature of a  party on a pleading "shall be a certificate that ... to the best  of his or her knowledge [the pleading] is well grounded in  fact"));  see also CHM Broad. Ltd. P'ship v. FCC, 24 F.3d  1453, 1455 (D.C. Cir. 1994) (noting that an applicant for an  FM radio license "certifies" that it has sufficient assets to  construct and operate a station by checking "yes" on an FCC  form).


23
The Bureau further observed, correctly, that this interpretation of "to certify" is consistent with decisions issued by the  FCC and the Bureau since the promulgation of the initial  1996 Payphone Orders.  The Bureau pointed out, for example, that the Commission had ruled that LEC PSPs are not  required to file a certification with any state or federal  regulatory agency, or to obtain a formal certification of  compliance from either the states or the FCC, in order to be  eligible to receive compensation.  Bureau Order, 14 FCC Rcd  at 16,054-55, p 6 (citing Second Report and Order, 13 FCC  Rcd at 1780, p 1 n.9).  The Bureau also noted that, in its  Intrastate Tariffing Waiver Order, it specifically refused  AT&T's request to declare that "a LEC is not eligible for  payphone compensation 'until it has provided proof of state  action verifying the LEC's compliance with section 276.' "  Id.  at 16,063, p 18 (quoting 12 FCC Rcd at 21,377, p 16).  Instead,  the Bureau "reiterated that the Commission's previous orders  required only that a LEC 'be able to certify' compliance with  the payphone compensation prerequisites."  Id. (quoting 12  FCC Rcd at 21,380, p 22).  And in two further orders, the  Bureau declared that "LECs that have certified to the IXC  that they comply with the requirements of the Payphone  Orders must receive per-call compensation."  Implementation of the Pay Telephone Reclassification and Compensation Provisions of the Telecommunications Act of 1996, 13  FCC Rcd 4998, 5002, p 4 (Com. Car. Bur. 1998) (emphasis  added);  see also Implementation of the Pay Telephone Reclassification and Compensation Provisions of the Telecommunications Act of 1996, 13 FCC Rcd 10,893, 10,899, p 12  (Com. Car. Bur. 1998).


24
In sum, the agency order at issue in this case reflects  neither a failure to articulate a reasonable basis for decision,  nor a departure from FCC policy and precedent.  We therefore find it to be consistent with the APA's standards for  reasoned decisionmaking.

III

25
Global Crossing also challenges the Commission's determination that an IXC seeking to contest the veracity of a LEC  PSP's certification must file its own complaint for damages  under 47 U.S.C.       208, and may not assert lack of compliance  as an "affirmative defense" to a complaint brought by a LEC  PSP.  Petitioner contends that by directing it to pay Verizon  without considering its defense of noncompliance, the Commission abdicated its "duty to adjudicate issues raised in  complaint proceedings."  Global Crossing Br. at 12.  Citing  our opinion in American Telephone & Telegraph Co. v. FCC,  978 F.2d 727 (D.C. Cir. 1992), Global Crossing argues that by  refusing to address its affirmative defense, the FCC breached  its duty to consider Global Crossing's claim on the merits.


26
We do not agree.  First, as the FCC points out, there was  no failure to consider an "affirmative defense" here because  the FCC has not designated noncompliance as an affirmative  defense;  rather, it is part of the case-in-chief that an IXC  must initiate on its own.  Second, this approach is not contrary to our ruling in American Telephone.  In that case, the  Commission relied on the validity of an earlier FCC order in  dismissing a complaint brought by AT&T against a competitor--without adjudicating AT&T's claim that the order was  unlawful.  The Commission said that it would instead consider the validity of the order in a new rulemaking.  We held that the Commission could not postpone a question concerning the application of existing law by declaring its intent to  consider a future change in that law.  The Commission, we  said, appeared to be trying to "avoid judicial review" of its  order by engaging in "a sort of administrative law shell  game."  American Tel. & Tel., 978 F.2d at 731-32;  see id. at  729, 731-32.


27
Here, however, there is no shell game, because the FCC  has made quite clear under which shell the pea lies.  The  Commission has advised Global Crossing several times that if  it wishes to contest Verizon's qualifications for payphone  compensation, it should bring a separate action under       208. And the Commission has also made clear that if Global  Crossing brings such an action, it will decide the matter in  that forum.  Although the Commission does have an obligation to adjudicate claims raised by a party filing a complaint, see American Tel. & Tel., 978 F.2d at 732, it will fulfill  that obligation by considering Global Crossing's allegations  when they are properly filed.8


28
Nor has Global Crossing been able to articulate how it is  disadvantaged by the Commission's requirement that it be a  complainant rather than a respondent.  As petitioner conceded at oral argument, there is no difference in the allocation of the burden of proof:  Although the party that brings a        208 complaint bears the burden, see Hi-Tech Furnace Sys.,  Inc. v. FCC, 224 F.3d 781, 787 (D.C. Cir. 2000), so does a  party that asserts an affirmative defense to such a complaint,  see AT&T v. Business Telecom, Inc., FCC 01-185, 2001 WL  575527, at p 46 (rel. May 30, 2001).  At oral argument, Global  Crossing also denied that it would derive any economic  benefit from being a respondent rather than a complainant: It noted that because it would recover its payments with  interest if it prevailed on a       208 complaint, there was no  difference between asserting noncompliance as an affirmative defense to nonpayment, and paying upon demand and then  filing a complaint to recover.  Indeed, Global Crossing even  denied that cash-flow considerations made the position of  respondent preferable.  But if Global Crossing truly has  nothing to gain from the alternative for which it presses, and  hence suffers no disadvantage from the procedural posture to  which the FCC has assigned it, then it would appear to have  little basis for complaining about the FCC's decision.


29
It is well-settled that the Commission "enjoys wide discretion in fashioning its own procedures."  City of Angels  Broad., Inc. v. FCC, 745 F.2d 656, 664 (D.C. Cir. 1984). Section 208 authorizes the FCC to investigate a complaint "in  such manner and by such means as it shall deem proper."  47  U.S.C.       208.  More generally, 47 U.S.C.       154(j) provides  that "[t]he Commission may conduct its proceedings in such  manner as will best conduce to the proper dispatch of business and to the ends of justice."  Although Global Crossing  contends that designation of an issue as part of an affirmative  case rather than as an affirmative defense is a matter of  substance, not procedure, we disagree.  The Supreme Court  has interpreted       154(j) "as explicitly and by implication  delegating to the Commission power to resolve subordinate  questions of procedure such as the scope of the inquiry,  whether applications should be heard contemporaneously or  successively, whether parties should be allowed to intervene  in one another's proceedings, and similar questions."  FCC v.  Schreiber, 381 U.S. 279, 289 (1965) (internal quotations omitted).  The question of whether an issue is properly designated as an affirmative defense falls well within that rubric.  Cf.  Fed. R. Civ. P. 8(c) (designating certain issues as "affirmative  defenses" rather than "counterclaims");  AT&T, 220 F.3d 607,  630 (D.C. Cir. 2000) (according deference, in a proceeding  under 47 U.S.C.       271, to the FCC's decision to bar a  collateral challenge to a prior FCC order and instead to  require the filing of a separate petition for review).  And  because there is nothing arbitrary about the FCC's decision  to require Global Crossing to raise its claim of noncompliance  by separate complaint, the Commission's decision "may not be impeached merely because reasonable minds might differ on  the wisdom thereof."  Id. at 292.

IV

30
For the foregoing reasons, Global Crossing's petition for  review is denied and the FCC's order on review is


31
Affirmed.



Notes:


1
 At the time of the proceedings below, Global Crossing was  known as Frontier Communications Services, Inc., and Verizon was  known as Bell Atlantic.


2
 Pub. L. No. 104-104, 110 Stat. 56 (1996) (codified in scattered  sections of 47 U.S.C.).


3
 For background regarding       276, see American Pub. Communications Council v. FCC, 215 F.3d 51, 53 (D.C. Cir. 2000);  Illinois  Pub. Telecomm. Ass'n v. FCC, 117 F.3d 555, 558-61 (D.C. Cir.  1997).


4
 "Long-distance telephone traffic is ordinarily transmitted by a  local exchange carrier ('LEC') from its origin to a long-distance  carrier (or interexchange carrier or 'IXC').  The IXC carries the  traffic to its region of destination and hands it off to the LEC  there."  U.S. Tel. Ass'n v. FCC, 188 F.3d 521, 523-24 (D.C. Cir.  1999).


5
 Section 208, entitled "Complaints to Commission," states:
a) Any person ... complaining of anything done or omitted to be done by any common carrier subject to this chapter, in contravention of the provisions thereof, may apply to said Commission by petition....  If such carrier ... shall not satisfy the complaint within the time specified or there shall appear to be any reasonable ground for investigating said complaint, it shall be the duty of the Commission to investigate the matters complained of in such manner and by such means as it shall deem proper.
47 U.S.C.       208.


6
 In United States v. Mead Corp., the Supreme Court confirmed  the applicability of the Chevron test to a case like this one, where  "Congress delegated authority to the agency generally to make  rules carrying the force of law, and ... the agency interpretation  claiming deference was promulgated in the exercise of that authority."  121 S.Ct. 2164, 2171 (2001).


7
 See, e.g., Cellular Phone Taskforce v. FCC, 205 F.3d 82, 92-93  (D.C. Cir. 2000) (rejecting a challenge to the FCC's decision to  allow undocumented self-certification of compliance with environmental guidelines by FCC license applicants);  CHM Broad. Ltd.  P'ship v. FCC, 24 F.3d 1453, 1455-56 (D.C. Cir. 1994) (noting that  the FCC uses self-certification to implement the statutory requirement that applicants for radio station licenses demonstrate their  financial qualifications);  Supplemental Order Clarification, Implementation of the Local Competition Provisions of the Telecommunications Act of 1996, 15 FCC Rcd 9587, 9602-03, p 29 (2000)  (clarifying that "incumbent LECs must allow requesting carriers to  self-certify" that they meet certain requirements, and noting that "a  letter sent to the incumbent LEC by a requesting carrier is a  practical method of certification").


8
 See AT&T v. FCC, 220 F.3d 607, 631 (D.C. Cir. 2000) (holding  that the FCC may, consistent with American Telephone, bar collateral challenges to other FCC orders in proceedings brought to  adjudicate applications to provide in-region long distance service).